Matter of Lopez v New York City Police Dept. Records Access Appeals Officer (2015 NY Slip Op 02685)





Matter of Lopez v New York City Police Dept. Records Access Appeals Officer


2015 NY Slip Op 02685


Decided on March 31, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2015

Tom, J.P., Andrias, Saxe, Manzanet-Daniels, Kapnick, JJ.


14647 40688/12

[*1] In re Hector Lopez,	Dkt. Petitioner-Appellant,
vThe New York City Police Department Records Access Appeals Officer, Respondent-Respondent.


Hector Lopez, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Alice Schlesinger, J.), entered August 22, 2012, denying the petition to compel respondent to disclose certain records pertaining to the arrest of a third party pursuant to the Freedom of Information Law (FOIL), and granting respondent's cross motion to dismiss the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondent satisfied its statutory obligations by disclosing an arrest report and certifying that it had conducted a diligent search and failed to locate any further responsive records (see Matter of Alicea v New York City Police Dept. , 287 AD2d 286 [1st Dept 2001]; Mitchell v Slade , 173 AD2d 226 [1st Dept 1991], lv denied  78 NY2d 863 [1991]). Petitioner failed to "articulate a demonstrable factual basis to support his contention that [further] requested documents existed and were within [respondent]'s control" (Matter of Gould v New York City Police Dept. , 89 NY2d 267, 279 [1996]; see Matter of New York Envtl. Law & Justice Project v City of New York , 286 AD2d 307, 307 [1st Dept 2001]).
Contrary to petitioner's contention, the court properly declined to waive his $50 filing fee, since waiver of an inmate's filing fee is not permitted pursuant to CPLR 1101(f)(2) (see Gomez v Evangelista , 290 AD2d 351 [1st Dept 2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2015
CLERK